Case 1:16-cr-00640-BMC Document 705 Filed 05/16/19 Page 1 of 1 PageID #: 9975


                                                                                          1301 Avenue of the Americas, 40th Floor
                                                                                                      New York, NY 10019-6022
                                                                                                              PHONE   212.999.5800
                                                                                                                FAX   212.999.5899
                                                                                                                   www.wsgr.com




                                                       May 16, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

       We represent defendant David Levy. We write pursuant to the Court’s Order, Dkt. No. 704,
granting Mr. Levy’s motion in limine regarding 404(b) material, GX 884, and related witness
testimony. We have enclosed the portions of the transcript containing the testimony we respectfully
request that the Court strike. Additionally, we propose the following curative instruction:

       Members of the Jury - during the testimony of Mr. Manela, he testified about a
       margin call made by the prime brokerage firm, Nomura, to PPCO and how that
       margin call might be paid. This testimony was elicited in relation to GX 884. I
       instruct you that this testimony should not have been presented to you. It was
       irrelevant to the issues in this case, and I instruct you that you should give it no
       consideration at all in making your decisions when you deliberate at the end of the
       case. You should put it out of your minds entirely starting right now. In addition, I
       am striking GX 884 from evidence, so you may not consider that document at all
       or any testimony by Mr. Manela concerning that document or on this topic.

                                                             Respectfully submitted,

                                                             WILSON SONSINI GOODRICH & ROSATI
                                                             Professional Corporation

                                                             s/ Michael S. Sommer
                                                             Michael S. Sommer
                                                             Morris J. Fodeman
                                                             Kate T. McCarthy

Cc: All Counsel of Record (via CM/ECF)




              AUSTIN   BEIJING   BOSTON          BRUSSELS   HONG KONG    LOS ANGELES   NEW YORK   PALO ALTO

                  SAN DIEGO      SAN FRANCISCO    SEATTLE   SHANGHAI    WASHINGTON, DC WILMINGTON, DE
